



COURT OF APPEAL FOR ONTARIO

CITATION: AF Industries Limited Liability Corporation (Flom
    LBS Consulting) v. Complete Innovations Inc., 2014 ONCA 60

DATE: 20140124

DOCKET: C56047

Rosenberg, Cronk and Tulloch JJ.A.

BETWEEN

AF Industries Limited Liability Corporation
    c.o.b. as Flom LBS Consulting

Plaintiff (Respondent)

and

Complete Innovations Inc.

Defendant (Appellant)

James Jagtoo, for the appellant

Micheal Simaan, for the respondent

Heard: January 20, 2014

On appeal from the judgment of Justice Andra Pollak of
    the Superior Court of Justice, dated March 8, 2013.

ENDORSEMENT

[1]

The principal submission made by the appellant was that Pollak J. failed
    to give effect to her finding (really an assumption) that the respondent
    breached a fiduciary duty owed by it to the appellant.

[2]

We reject this submission.  The only breach of fiduciary duty
    specifically alleged in the statement of defence and repeated in the
    appellants factum relates to the respondents alleged use of confidential
    information to the detriment of the appellant and to extort monies from the
    Defendant. The trial judge found that any alleged use of confidential
    information did not cause any damages to the appellant. This finding was open
    to the trial judge.  Further, this is not a case like
McBride Metal
    Fabricating Corp. v. H & W Sales Co.
(2002), 59 O.R. (3d) 97 (C.A.)
    where the trial judge found that had the plaintiff been aware of an apparent breach
    of fiduciary duty, it would have terminated the agreement. In this case, as
    pleaded, the only breach of fiduciary duty alleged took place after the
    parties agreement had been terminated. It is not open to the appellant to
    argue for the first time on appeal in oral argument that the breach of
    fiduciary duty occurred at an earlier time.

[3]

The appellant also argues that the trial judge erred by finding that the
    services agreement in question had not been amended by the submission of the
    June 2009 and following invoices.

[4]

We disagree.  Those invoices refer only to expenses, which were never in
    issue. There is nothing to indicate that the parties, in fact, agreed on a
    replacement agreement or an amendment to the existing agreement.  To the
    contrary, the correspondence shows there was no such agreement. The invoices
    relied upon by the appellant refer only to expenses and say nothing about the
    fundamental issue, which was whether the appellant was to pay the respondent a
    set fee per month or continue to pay on an hourly basis as per the original
    agreement.

[5]

We also agree with the trial judge that, in the circumstances of this
    case, the defence of acquiescence had no application. The respondent was
    seeking to enforce a legal right, namely, its right to compensation under the
    contract. Acquiescence is a defence to an equitable claim and therefore had no
    application.

[6]

As the trial judge noted, estoppel might well have been a defence.  In
    this case, however, estoppel was never pleaded and, despite several inquiries
    by the trial judge, the appellant never sought to amend its pleading to allege
    estoppel. Again in this court, the appellant does not claim to be relying on
    estoppel. In any event, since it was not pleaded, the trial judge was not required
    to make the necessary findings of fact that could have given rise to a
    successful claim of estoppel.

[7]

Finally, we have not been persuaded that the trial judge erred in
    failing to give effect to the allegation of breach of duty of good faith. 
    First, the appellant did not plead that the respondents manner of invoicing
    from and after June 2009 evidenced a breach of its duty of good faith.  Second,
    and in any event, after May 2009, the respondent no longer submitted invoices
    setting out the fees claimed, only expenses. The fact that the respondent kept
    track of hours worked without revealing those calculations to the appellant did
    not amount to a breach of the duty of good faith. The correspondence shows that
    the parties continued to disagree as to how to amend their agreement regarding
    compensation, or whether to enter into a new agreement. Eventually, the
    negotiations broke down. The respondent was therefore entitled to claim for the
    hours worked in accordance with the existing agreement.

[8]

Accordingly, the appeal is dismissed with costs to the respondent, fixed
    at $12,000 inclusive of disbursements and all applicable taxes.

M. Rosenberg J.A.

E.A. Cronk J.A.

M. Tulloch J.A.


